PD-1463-15
                                                                                         COURT OF CRIMINAL APPEALS
                                                                                                    PAUL R.AUSTIN,   TEXAS
                                                                                                            MCWILLIAMS

                    HENRY GARZA                                                       Transmitted 11/16/2015   10:04:23 AM
                                                                                                      FIRST ASSISTANT
                                                                                        Accepted 11/17/2015 11:24:03 AM
                                                                                                            ABEL ACOSTA
                                      DISTRICT ATTORNEY                                              SEAN K. PROCTOR
                                                                                                         ASSISTANT
                                                                                                                     CLERK
                                       27TH JUDICIAL DISTRICT OF TEXAS
                                                                                                       C. DAVID EAKIN
                                                        BELL COUNTY                                       ASSISTANT

                                                                                                    MICHAEL WALDMAN
                                                                                                          ASSISTANT
November 16, 2015                                                                                   LESLIE MCWILLIAMS
                                                                                                          ASSISTANT

                                                                                                        BOB D. ODOM
                                                                                                           ASSISTANT
Louise Pearson, Clerk
Court of Criminal Appeals                                  November 17, 2015                       STEPHANIE R. NEWELL
                                                                                                          ASSISTANT
P.O. Box 12308
                                                                                                    WM. NELSON BARNES
Capitol Station                                                                                           ASSISTANT
Austin, Texas 78711                                                                                   SHELLY STRIMPLE
                                                                                                          ASSISTANT

                                                                                                        TERRY CLARK
Re:     Christopher Anthony George,                                                                       ASSISTANT

        No. PD-1463-15, Petition for Discretionary Review,                                               FRED BURNS
                                                                                                          ASSISTANT
        COA No. 03-14-00673-CR, 3rd Court of Appeals of Texas,
        Cause No. 72,519, 264th Judicial District Court of                                            ANNE M. JACKSON
                                                                                                          ASSISTANT
        Bell County, Texas
                                                                                                     SUZANNE WOHLEB
                                                                                                          ASSISTANT
                                                                                                        JOHN ERSKINE
Dear Ms. Pearson:                                                                                         ASSISTANT


We have received notice of the filing of the Petition for Discretionary                                BILLY L. CURRY
Review by the Appellant in the above referenced matter. This is to                                          CHIEF
advise the Court that the State of Texas agrees with the opinion of the                             CRIMINAL INVESTIGATOR

Court of Appeals in this case.                                                                        GREG HOLLOWAY
                                                                                                    CRIMINAL INVESTIGATOR

                                                                                                         KARL ORTIZ
Accordingly, the State will file no further response to the petition, but                           CRIMINAL INVESTIGATOR
would respectfully request that the Court deny the petition for                                      MICHAEL SIMMONS
discretionary review in this case.                                                                  CRIMINAL INVESTIGATOR

                                                                                                        BRIAN BOBE’
I would appreciate it if you would cause this letter response to be filed                           CRIMINAL INVESTIGATOR

of record in this cause.
                                                                                                        JILL A. MCAFEE

Please contact me should you have any questions.
                                                                                                   VICTIM/WITNESS COORDINATOR

                                                                                                        DANA BETTGER
                                                                                                   VICTIM/WITNESS COORDINATOR



                                                  Page 1 of 2
   DISTRICT COURT OFFICES • P. O. BOX 540 • BELTON, TEXAS 76513-0540 • (254) 933-5215
1-800-460-2355, EXT. 5215 • FAX (254) 933-5238 • E-Mail Address: DistrictAttorney@co.bell.tx.us
Please contact me should you have any questions.

                                              Sincerely,


                                              /s/   Bob D. Odom
                                              Bob D. Odom
                                              Assistant District Attorney
                                              27th Judicial District of Texas
                                              SBA No. 15200000

                              CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of this letter response was
served on Appellant, and the State Prosecuting Attorney, by e-service to them
as follows:

                         Erika Copeland, Attorney at Law
                         ecopeland63@yahoo.com

                         Ms. Lisa C. McMinn, State Prosecuting Attorney
                         Court of Criminal Appeals
                         information@spa.texas.gov


      Signed this the 16th day of November, 2015.

                                              /s/   Bob D. Odom
                                              Bob D. Odom
                                              Assistant District Attorney
                                              27th Judicial District of Texas
                                              SBA No. 15200000




                                     Page 2 of 2